Exhibit 10.69

 



VOTING AGREEMENT

 

This Voting Agreement (this “Agreement”), dated as of May 28, 2014 between Alan
M. Meckler (“Stockholder”) of Mediabistro Inc., a Delaware corporation (the
“Seller”), and PGM-MB Holdings LLC, a Delaware limited liability company
(“Buyer”).

 

WHEREAS, concurrently with the execution of this Agreement, Seller, Buyer and
Prometheus Global Media, LLC have entered into an Asset Purchase Agreement (as
the same may be amended from time to time, the “Purchase Agreement”), providing
for, among other things, Buyer’s acquisition of substantially all of Seller’s
assets (other than the Retained Assets) and the change of Seller’s corporate
name (the “Transactions”) pursuant to the terms and conditions of the Purchase
Agreement; and

 

WHEREAS, in order to induce Buyer to enter into the Purchase Agreement,
Stockholder is willing to make certain representations, warranties, covenants
and agreements with respect to the voting securities of Seller (“Seller Stock”)
beneficially owned by Stockholder and set forth on Exhibit A (the “Original
Shares” and, together with any additional shares of Seller Stock pursuant to
Section 6 hereof, the “Shares”).

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, sufficiency and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. Definitions.

 

For purposes of this Agreement, capitalized terms used and not defined herein
shall have the respective meanings ascribed to them in the Purchase Agreement.

 

2. Representations of Stockholder.

 

Stockholder represents and warrants to Buyer that:

 

(a) (i) Stockholder owns beneficially (as such term is defined in Rule 13d-3
under the Exchange Act) all of the Original Shares free and clear of all Liens,
and (ii) except pursuant hereto and as disclosed on Exhibit A, there are no
options, warrants or other rights, agreements, arrangements or commitments of
any character to which Stockholder is a party relating to the pledge,
disposition or voting of any of the Original Shares and there are no voting
trusts or voting agreements with respect to the Original Shares.

 

1

 

(b) Stockholder does not beneficially own any shares of Seller Stock other than
(i) the Original Shares and (ii) any options, warrants or other rights to
acquire any additional shares of Seller Stock or any security exercisable for or
convertible into shares of Seller Stock, set forth on Exhibit A (collectively,
“Options”).

 

(c) Stockholder has full corporate power and authority and legal capacity to
enter into, execute and deliver this Agreement and to perform fully
Stockholder’s obligations hereunder (including the proxy described in Section
3(b) below)). This Agreement has been duly and validly executed and delivered by
Stockholder and constitutes the legal, valid and binding obligation of
Stockholder, enforceable against Stockholder in accordance with its terms.

 

(d) None of the execution and delivery of this Agreement by Stockholder, the
consummation by Stockholder of the transactions contemplated hereby or
compliance by Stockholder with any of the provisions hereof will conflict with
or result in a breach, or constitute a default (with or without notice of lapse
of time or both) under any provision of, any trust agreement, loan or credit
agreement, note, bond, mortgage, indenture, lease or other agreement, instrument
or Law applicable to Stockholder or to Stockholder’s property or assets.

 

(e) No consent, approval or authorization of, or designation, declaration or
filing with, any Governmental Authority or other Person on the part of
Stockholder is required in connection with the valid execution and delivery of
this Agreement. No consent of Stockholder’s spouse is necessary under any
“community property” or other laws in order for Stockholder to enter into and
perform his obligations under this Agreement.

 

3. Agreement to Vote Shares; Irrevocable Proxy.

 

(a) Stockholder agrees during the term of this Agreement to vote the Shares, and
to use reasonable efforts to cause any holder of record of Shares to vote: (i)
in favor of the Transactions and the Purchase Agreement, at every meeting of the
stockholders of Seller at which such matters are considered and at every
adjournment or postponement thereof; (ii) against (A) any Acquisition Proposal,
(B) any action, proposal, transaction or agreement which could reasonably be
expected to result in a breach of any covenant, representation or warranty or
any other obligation or agreement of Seller under the Purchase Agreement or of
Stockholder under this Agreement and (C) any action, proposal, transaction or
agreement that could reasonably be expected to impede, interfere with, delay,
discourage, adversely affect or inhibit the timely consummation of the
Transactions or the fulfillment of Buyer’s or Seller’s conditions under the
Purchase Agreement or change in any manner the voting rights of any class of
shares of the Seller (including any amendments to Seller’s certificate of
incorporation or bylaws).

 

2

 

(b) Stockholder hereby appoints Buyer and any designee of Buyer, and each of
them individually, its proxies and attorneys-in-fact, with full power of
substitution and resubstitution, to vote during the term of this Agreement with
respect to the Shares in accordance with Section 3(a). This proxy and power of
attorney is given to secure the performance of the duties of Stockholder under
this Agreement. Stockholder shall take such further action or execute such other
instruments as may be necessary to effectuate the intent of this proxy. This
proxy and power of attorney granted by Stockholder shall be irrevocable during
the term of this Agreement, shall be deemed to be coupled with an interest
sufficient in law to support an irrevocable proxy and shall revoke any and all
prior proxies granted by Stockholder with respect to the Shares. The power of
attorney granted by Stockholder herein is a durable power of attorney and shall
survive the dissolution, bankruptcy, death or incapacity of Stockholder. The
proxy and power of attorney granted hereunder shall terminate upon the
termination of this Agreement.

 

(c) Subject to the proxy granted under Section 3(b) above, Stockholder retains
at all times the right to vote or exercise Stockholder’s right to consent with
respect to the Shares in such Stockholder’s sole discretion and without any
other limitation on those matters other than those set forth in Section 3(b)
that are at any time or from time to time presented for consideration to the
Company’s stockholders generally; provided that such vote or consent would not
reasonably be expected to frustrate the purposes, or prevent or delay
consummation, of the Transactions.

 

4. No Voting Trusts or Other Arrangement.

 

Stockholder agrees that Stockholder will not, and will not permit any entity
under Stockholder’s control to, deposit any of the Shares in a voting trust,
grant any proxies with respect to the Shares or subject any of the Shares to any
arrangement with respect to the voting of the Shares other than agreements
entered into with Buyer.

 

5. Transfer and Encumbrance.

 

Stockholder agrees that during the term of this Agreement, Stockholder will not,
directly or indirectly, transfer, sell, offer, exchange, assign, pledge or
otherwise dispose of or encumber (“Transfer”) any of the Shares or enter into
any contract, option or other agreement with respect to, or consent to, a
Transfer of, any of the Shares or Stockholder’s voting or economic interest
therein. Any attempted Transfer of Shares or any interest therein in violation
of this Section 5 shall be null and void. This Section 5 shall not prohibit a
Transfer of the Shares by Stockholder to any member of Stockholder’s immediate
family, or to a trust for the benefit of Stockholder or any member of
Stockholder’s immediate family, or upon the death of Stockholder; provided, that
a Transfer referred to in this sentence shall be permitted only if, as a
precondition to such Transfer, the transferee agrees in a writing, reasonably
satisfactory in form and substance to Buyer, to be bound by all of the terms of
this Agreement. If requested by Buyer, Stockholder agrees to cause all
certificates representing Shares to bear a prominent legend stating that such
Shares are subject to the transfer, voting and other restrictions described in
this Agreement.

 

3

 



 

6. Additional Shares.

 

Stockholder agrees that all shares of Seller Stock that Stockholder purchases,
acquires the right to vote or otherwise acquires beneficial ownership (as
defined in Rule 13d-3 under the Exchange Act, but excluding shares of Seller
Stock underlying unexercised Options) of after the execution of this Agreement
shall be subject to the terms of this Agreement and shall constitute Shares for
all purposes of this Agreement.

 

7. Termination.

 

This Agreement shall terminate upon the earliest to occur of (i) the Closing and
(ii) the date on which the Purchase Agreement is terminated in accordance with
its terms.

 

8. No Agreement as Director or Officer.

 

Stockholder makes no agreement or understanding in this Agreement in
Stockholder’s capacity as a director or officer of the Seller or any of its
subsidiaries (if Stockholder holds such office), and nothing in this Agreement:
(a) will limit or affect any actions or omissions taken by Stockholder in
stockholder’s capacity as such a director or officer, including in exercising
rights under the Purchase Agreement, and no such actions or omissions shall be
deemed a breach of this Agreement or (b) will be construed to prohibit, limit or
restrict Stockholder from exercising Stockholder’s fiduciary duties as an
officer or director to the Seller or its stockholders.

 

9. No Solicitation.

 

Stockholder agrees that, during the period from the date of this Agreement
through the termination of this Agreement in accordance with Section 7 above,
Stockholder shall not, directly or indirectly, take any action which would cause
a breach of Section 6.2 of the Purchase Agreement. Stockholder shall immediately
cease and discontinue any existing discussions with any Person that relate to
any Acquisition Proposal.

 

4

 

 

10. Specific Performance.

 

The parties agree that irreparable damage would occur in the event that any of
the provisions of this Agreement (including the proxy set forth herein) were not
performed in accordance with its specific terms or were otherwise breached.
Stockholder agrees that, in the event of any breach or threatened breach by
Stockholder of any covenant or obligation contained in this Agreement (including
the proxy set forth herein), Buyer shall be entitled (in addition to any other
remedy that may be available to it, including monetary damages) to seek and
obtain (a) a decree or order of specific performance to enforce the observance
and performance of such covenant or obligation, and (b) an injunction
restraining such breach or threatened breach. Stockholder further agrees that
neither Buyer nor any other Person shall be required to obtain, furnish or post
any bond or similar instrument in connection with or as a condition to obtaining
any remedy referred to in this Section 10, and Stockholder irrevocably waives
any right he or it may have to require the obtaining, furnishing or posting of
any such bond or similar instrument.

 

11. Entire Agreement.

 

This Agreement constitutes the entire agreement of the parties with respect to
the subject matter hereof and thereof and supersede all prior negotiations,
agreements and understandings, whether written or oral, of the parties.

 

12. Notices.

 



Any notice, request, instruction or other document to be given hereunder will be
sent in writing and delivered personally, sent by reputable, overnight courier
service (charges prepaid), sent by registered or certified mail, postage
prepaid, or by facsimile, according to the instructions set forth below. Such
notices will be deemed given: at the time delivered by hand, if personally
delivered; one Business Day after being sent, if sent by reputable, overnight
courier service; at the time received, if sent by registered or certified mail;
and at the time when confirmation of successful transmission is received by the
sending facsimile machine, if sent by facsimile.

 

If to Stockholder:

 

Alan M. Meckler

c/o Mediabistro Inc.

475 Park Avenue South

New York, NY 10016

Fax (203) 831-0233

 

With a copy (which shall not constitute notice) to Seller’s counsel:

 

Wyrick Robbins Yates & Ponton LLP

4101 Lake Boone Trail

Suite 300

Raleigh, North Carolina 27607

Attn: David L. Wilke, Esq.

Fax: (919) 781-4865



 

5

 

 

If to Buyer:

 

PGM-MB Holdings LLC

770 Broadway, 15th Floor

New York, NY 10003

Attention: Jeffrey Wilbur

Fax: (212) 493-4266

 

With a copy (which shall not constitute notice) to:

 

Prometheus Legal Department

330 Madison Ave

New York, NY 10017

Fax: (212) 644-8107

 

and

 

Jenner & Block LLP
919 Third Avenue

New York, NY 10022

Attention: Tobias L. Knapp

Fax: (212) 891-1699

 



or to such other address or to the attention of such other party that the
recipient party has specified by prior written notice to the sending party in
accordance with the proceeding.

 

13. Miscellaneous.

 

(a) This Agreement and all other agreements, documents and instruments delivered
pursuant hereto and incorporated herein, unless otherwise expressly provided
therein, shall be governed by, and construed in accordance with, the substantive
Laws of the State of Delaware applicable to agreements made and to be performed
entirely within such State, without reference to the conflicts of laws rules of
such State.

 

(b) Each of the parties irrevocably consents to the exclusive jurisdiction and
venue of any state court located within New Castle County, State of Delaware in
connection with any matter based upon or arising out of this Agreement or the
Transactions, agrees that process may be served upon them in any manner
authorized by the laws of the State of Delaware for such persons and waives and
covenants not to assert or plead any objection which they might otherwise have
to such jurisdiction, venue and process. Each party hereby agrees not to
commence any legal proceedings relating to or arising out of this Agreement or
the Transactions in any jurisdiction or courts other than as provided herein.

 

6

 

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS Section 13(c).

 

(d) If any term or other provision of this Agreement is held to be invalid,
illegal or incapable of being enforced by any rule of Law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
Transactions is not affected in any manner adverse to any Party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties shall negotiate in good faith to modify this
Agreement so as to affect the original intent of the Parties as closely as
possible in an acceptable manner to the end that the Transactions are fulfilled
to the extent possible.

 

(e) Any provision of this Agreement may be amended or waived if, and only if,
such amendment or waiver is in writing and signed, in the case of an amendment,
by the parties hereto or, in the case of a waiver, by the party or parties
against whom the waiver is to be effective. Any party to this Agreement may in
accordance with the preceding sentence, (i) extend the time for the performance
of any of the obligations or other acts of the other party; or (ii) waive
compliance with any of the agreements of the other party or conditions to such
obligations contained herein. Notwithstanding the foregoing, no failure or delay
by any party hereto in exercising any right hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
future exercise of any other right hereunder. The failure of any party hereto to
assert any of its rights hereunder shall not constitute a waiver of any of such
rights.

 

7

 

 



(f) This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument.

 

(g) Each party hereto shall execute and deliver such additional documents as may
be necessary or desirable to effect the transactions contemplated by this
Agreement.

 

(h) All Section headings herein are for convenience of reference only and are
not part of this Agreement, and no construction or reference shall be derived
therefrom.

 

(i) Neither party to this Agreement may assign any of its rights or obligations
under this Agreement without the prior written consent of the other party
hereto, except that Buyer may assign, in its sole discretion, all or any of its
rights, interests and obligations hereunder to any of its Affiliates. Any
assignment contrary to the provisions of this Section 13(i) shall be null and
void.

 

 

 

 

 

 

 

[SIGNATURE PAGE FOLLOWS]

 



8

 

 

 



IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

 

PGM-MB Holdings LLC

 

 

 

By /s/ Jeffrey Wilbur

 

Name: Jeffrey Wilbur

Title: Chief Financial Officer

 

 

Alan M. Meckler

 

 

 

By /s/ Alan M. Meckler

 

 

 

 



9

 

 



IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

 

PGM-MB Holdings LLC

 

 

 

By /s/ Jeffrey Wilbur

 

Name: Jeffrey Wilbur

Title: Chief Financial Officer

 

 

Alan M. Meckler

 

 

 

By /s/ Alan M. Meckler

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 



Exhibit A

 

Original Shares

 

 

Title of Security

 

Amount of Securities Beneficially Owned

 

Ownership Form: Direct (D) or Indirect (I)

 

Nature of Indirect Beneficial Ownership

 

        Common Stock 1,738,480 D   Common Stock 401,194 I(1) By Spouse Common
Stock 35,050 I(1) Herman Meckler Family Trust #1 Common Stock 9,871 I(1) Herman
Meckler Family Trust #2 Common Stock 75,176 I(1) The Meckler Foundation Common
Stock 49,493 I(1) Alan M. Meckler 2010 Grantor Retained Annuity Trust

 



 

 

 



 

Notes: 1. Mr. Meckler indirectly owns 570,784 shares: 49,493 are held in the
Alan M. Meckler 2010 Grantor Retained Annuity Trust, 37,000 shares donated by
Mr. Meckler to the Meckler Foundation, a non-profit charitable foundation
founded by Mr. Meckler and for which he acts as a trustee, 38,176 shares
purchased by the Meckler Foundation, 401,194 shares purchased by Mr. Meckler's
wife and 44,921 shares held in trust for the benefit of Mr. Meckler's mother.
Mr. Meckler exercises shared voting and investment control over all of these
shares except the shares held by the 2010 Grantor Retained Annuity Trust, over
which Mr. Meckler exercises investment control but not voting control.

 

Options

 

Title of Derivative Security

Date Exercisable and Expiration Date

(Month/Day/Year)

Title and Amount of Underlying Securities

 

Number of Derivative Securities Beneficially Owned Ownership Form of Derivative
Security: Direct (D) or Indirect (I)   Date Exercisable Expiration Date Title
Amount or Number of Shares     Employee Stock Option (right to buy)   (2)
03/04/2014 Common Stock 25,000 25,000 D Employee Stock Option (right to buy)  
(2) 12/09/2014 Common Stock 42,858 42,858 D Employee Stock Option (right to buy)
  (3) 09/27/2020 Common Stock 42,858 42,858 D Employee Stock Option (right to
buy)   (4) 09/08/2021 Common Stock 21,429 21,429 D Employee Stock Option (right
to buy)   (2) 11/14/2021 Common Stock 142,858 142,858 D Employee Stock Option
(right to buy)   (5) 12/12/2021 Common Stock 21,429 21,429 D Employee Stock
Option (right to buy)   (6) 12/04/2022 Common Stock 10,000 10,000 D Employee
Stock Option (right to buy)   (7) 12/16/2023 Common Stock 20,000 20,000 D
Warrants (right to buy) 11/14/2013 11/13/2018 Common Stock 301,124 301,124 D

 

Notes 2. Option is 100% vested. 3. Option vested 33.33% ratably over a
three-year period on 09/27/2011, 09/27/2012 and 09/27/2013. 4. Option vests
33.33% ratably over a three-year period on 09/08/2012, 09/08/2013 and
09/08/2014. 5. Option vests 33.33% ratably over a three-year period on
12/12/2012, 12/12/2013 and 12/12/2014. 6. Option vests 33.33% ratably over a
three-year period on 12/05/2013, 12/05/2014 and 12/05/2015. 7. Option vests
33.33% ratably over a three-year period on 12/17/2014, 12/17/2015 and
12/17/2016.

 



 

